UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2013 SOURCE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Delaware 033-26828 80-0142655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Level6/97 Pacific Highway North Sydney NSW 2060 Australia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +61 2 8907-2500 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. As a result of our acquisition of Moneytech Limited on June 30, 2013, which for accounting purposes is treated as a reverse acquisition, the financial statements of Moneytech Limited have now become ours.Consequently, our fiscal year end, previously January 31, is now June 30. As a result of the change in our fiscal year end, we will be filing an Annual Report on Form 10-K for the fiscal year ended June 30, 2013, instead of the Form 10-Q that would have been required had we not completed the reverse acquisition. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 18, 2013 SOURCE FINANCIAL, INC. By: /s/ Hugh Evans Hugh Evans President and Chief Executive Officer 3
